Order filed December 13, 2011, Withdrawn, Appeal Reinstated and Order filed
December 22, 2011.




                                            In The

                        Fourteenth Court of Appeals
                                        ____________

                                    NO. 14-11-00381-CR
                                      ____________

                       JAMICHAEL DEMON HENRY, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee


                         On Appeal from the 180th District Court
                                  Harris County, Texas
                             Trial Court Cause No. 1269585


                                         ORDER

         On December 13, 2011, this Court issued an order abating the appeal and directing
the trial court to conduct a hearing to determine the reason for counsel's failure to file a
brief.

         Today, appellant filed a motion to reinstate the appeal because appellant's brief has
been filed.      The motion is GRANTED.            Our order of December 13, 2011, is
WITHDRAWN. The appeal is REINSTATED.

                                                   PER CURIAM